DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,629,256 to Fannin.
Re-claim 1, Fannin discloses a brake control signal amplification system for a vehicle, comprising: a trailer control module 90 (TCM) provides a pneumatic signal to a trailer of the vehicle; a tractor protection valve (TPV, indicated as rectangular block attached to lines 66/106 and disclosed in column 1 lines 18-20) protects a tractor air brake system in the 10event of a pneumatic disconnection from the trailer; a pilot relay valve 98 (PRV) is coupled between the TCM and the TPV, the PRV is configured to amplify a control signal received from the TCM 
Re-claims 2, 3, 9 and 10, a select high valve 96 is coupled to the TCM, valve 96 receives a signal from a foot brake module 24, valve 96 delivers a higher of two air signals to a control port 92 of the TCM.
Re-claims 4 and 11, the TCM further receives air from a dash control valve 80 via a primary supply port 88 and delivers air to a control port 97 of the PRV 98.
Re-claims 5 and 12, the PRV comprises two single check valves 100/102 that receive air from a primary reservoir 14 and a secondary reservoir 16, a delivery port 104 delivers a signal to a secondary supply port on the TPV.
Re-claims 6, 13 and 19, the TPV receives air from the dash control valve 80 via a primary supply port 84 to a secondary delivery port, and provides air to the supply coupling (along trailer supply line) via a primary delivery port.
Re-claims 7, 14 and 20, the control coupling provides a control signal (along trailer control line) to the trailer of the vehicle, the supply coupling (trailer supply line) then supplies air to the trailer for braking.
Re-claim 8, Fannin discloses an apparatus for amplifying a brake control signal in a vehicle, comprising: means for providing a pneumatic signal to a trailer of the vehicle (such as valve 90); means for protecting a tractor air brake system in the event of a pneumatic disconnection from the trailer (such as a tractor protection valve); and  15means for amplifying a control signal (such as relay valve 98), the means for amplifying is coupled between the means for providing the pneumatic signal and the means for protecting, wherein the control signal is 
Re-claim 15, Fannin discloses a valve arrangement for amplifying a brake control signal in a vehicle, comprising: 20a trailer control module (TCM) 90 provides pneumatic signal to a trailer of the vehicle; a select high valve 96 is coupled to the TCM, the select high valve receives an air signal from each of a primary delivery port 32 and a secondary delivery port 30 of a foot brake module 24, and delivers the higher of the two air signals to a control port 92 of the TCM; 25a tractor protection valve (TPV, rectangular box attached to lines 66/106) protects a tractor air brake system in the event of a pneumatic disconnection from the trailer; a pilot relay valve 98 (PRV) is coupled between the TCM and the TPV, the PRV is configured to amplify a control signal received from the TCM and delivers an amplified control signal to the to the TPV; and 30wherein the TPV delivers the amplified control signal to a control coupling for a trailer portion of a vehicle and delivers an air supply to a supply coupling for the trailer of the vehicle (see column 1 lines 32-47 and column 3 lines 25-27).
Re-claim 16, the TCM 90 further receives air from a dash control valve 80 via primary supply port 92, and delivers air to a control port 97 of the PRV; 5the PRV comprises two single check valves 100/102 that receive air from each of a primary reservoir 14 and a second reservoir 16, respectively, and wherein the PRV delivers, via a delivery port 104, a delivery signal to a secondary supply port on the TPV; the TPV receives air from the dash control valve via a primary supply port, provides air to the control coupling via a primary delivery port, and 
Re-claim 17, the TCM 90 receives air from a dash control valve 80 via a primary supply port 92 and delivers air to a control port 97 of the PRV 98.
Re-claim 18, the PRV 98 comprises two single check valves 100/102 that receive air from each of a primary reservoir 14 and a second reservoir 16, respectively, the PRV delivers, via a delivery port 104, a delivery signal to a secondary supply port on the TPV (along trailer control line).

Response to Arguments
Applicant's arguments filed March 4, 2021 have been fully considered but they are not persuasive.  With regards to the presence of a tractor protection valve, Fannin discloses how current tractor-trailer combinations comprise a tractor protection valve on the tractor, and that this valve is connected to the trailer control line and the trailer supply line.  
Existing tractor-trailer combination vehicles use a trailer supply line and a trailer control line to communicate the braking system on the tractor with the braking system on the trailer. The trailer supply line communicates air pressure to the storage reservoirs on the trailer, and also supplies hold-off pressure to the spring brakes on the trailer. Accordingly, the trailer spring brakes are actuated when the supply line is vented. The trailer control line transmits a signal from the operator-actuated brake control valve on the tractor to the trailer braking system to thereby communicate the reservoirs on the trailer with the trailer service brakes to effect a service brake actuation. The trailer control line and the trailer supply line are normally communicated through a tractor protection valve which is carried by the tractor. When the tractor and trailer are hitched together, the tractor protection valve merely transmits the signal through the trailer the tractor protection valve automatically shuts off the trailer control line and trailer supply line.
As shown in figure 1 a trailer control line and a trailer supply line are connected to a black box figure, which is part of the trailer.  In turn this black box is fluidly connected to various control valves associated with the tractor.  In addition, the Office relies upon the prior art of Eberling as support for a location of the tractor protection valve, as this reference clearly shows the arrangement of a tractor protection valve located between the tractor control line and tractor supply line, and control valves associated with the tractor.  The remarks submitted by the applicant imply that a direct connection between valve 98 and the control line is occurring (see page 9 of the remarks).  This situation appears counterintuitive to all that is disclosed in Fannin, as this type of connection would expose valve 98 to open atmosphere when a disconnection occurs between valve 98 and the trailer control and supply lines.  It is clear to the Office that the black box is representative of a TPV, as this type of valve is used by existing tractor-trailer combination to prevent this exact problem, i.e. loss of fluid pressure during a disconnection between the tractor and the trailer.
With regards to the TCM and PRV, the tractor control module (TCM) or control valve 90 provides a pneumatic signal via delivery port 94 to a pilot relay valve (PRV) 98 at the control port 97.  This pilot relay valve is coupled between the TCM 90 and the TPV (i.e. black box).  The PRV is disclosed as amplifying a control signal (i.e. pneumatic signal) from the TCM and delivers this amplified control signal to the TPV, see column 3 lines 24-27:
In the alternative, the relay valve 98 can be designed so that a smaller pressure at the control port 97 results in a substantially greater pressure at the delivery port 104.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
April 7, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657